 .24DECISIONS OF NATIONAL LABOR RELATIONS BOARDperson to cease doing business with Modern Housing Facilities,Inc., (2)ModernHousing Facilities,Inc., to cease doing business with Midwest Homes, Inc., or(3) Roach and Roach to cease handling the products of Midwest Homes, Inc.LOCAL157,UNITED ASSOCIATION OF JOURNEYMEN ANDAPPRENTICES OF THE PLUMBING ANDPIPEFITTING IN-DUSTRY OF THE UNITED STATESAND CANADA, AFL-CIO,LaborOrganization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutivedaysfrom the date of posting,and must not be altered,defaced, or coveredby any othermaterial.Employees may communicatedirectly withthe Board'sRegionalOffice, 614 ISTACenter,150West MarketStreet,Indianapolis,Indiana,Telephone No. Melrose3-8921,if they have any question concerning this notice or compliance with itsprovisions.The Archer Laundry CompanyandAFL-CIO Laundry & DryCleaning International Union.CaseNo. 5-CA.-3040. Octo-ber 4,1965DECISION AND ORDEROn July 15, 1965, Trial Examiner David London issued his Deci-.sion in the above-entitled proceeding, finding that Respondent had,engaged in and was engaging in certain unfair labor practices andrecommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Trial Examiner's De-cision.Thereafter, Respondent filed exceptions to the Decision anda supporting brief.'Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, as amended, the National Labor Relations Board hasdelegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Fanning and Jenkins].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed.The rulings are hereby.affirmed.The Board has considered the De-cision, the exceptions, the brief, and the entire record in this case,and hereby adopts the Trial Examiner's findings,' conclusions, andrecommendations.ORDERPursuant to Section 10(c) of the National Labor Relations Act,as amended, the National Labor Relations Board hereby adopts as itsOrder the Recommended Order of the Trial Examiner, and ordersiRespondent'srequest for oral argument is hereby denied as the record and briefadequately present the issues and positions of the parties.8 The Board'sDecision and Certification of Representatives Issued January 8, 1965(150 NLRB 1427) ;the Trial Examiner inadvertently fixes the date as January 28, 1965,in his Decision.155 NLRB No; 11. THE ARCHER LAUNDRY COMPANY25that the Respondent, The Archer Laundry Company, Baltimore,Maryand, its officers, agents, successors, and assigns, shall take theaction set forth in the Trial Examiner's Recommended Order.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEUpon a charge filed January 26, 1965, by AFL-CIO Laundry & Dry CleaningInternational Union, hereafter referred to as the Union,the General Counsel of theNational Labor Relations Board, by its Regional Director for Region 5, issued acomplaint against The Archer Laundry Company, hereafter referred to as Respond-ent, alleging that Respondent refused, in violation of Section 8(a)(5) and (1) ofthe National Labor Relations Act, as amended, herein called the Act, to bargain col-lectively with the Union,the duly selected collective-bargaining representative of theemployees in an appropriate bargaining unit.Respondent,by its answer,deniedthe commission of any unfair labor practice and pleaded affirmatively that it re-fused and refuses to recognize the Union "for the reasons that the Board erredin overruling Respondent'sObjections to conduct affecting the results of the electionconducted...on April 9, 1964[and] that no valid election has been conductedamong Respondent's employees."Pursuant to due notice,a hearing was conducted before Trial Examiner DavidLondon at Baltimore, Maryland,on March 15,1965, at which all parties were rep-resented by counsel and afforded full opportunity to present relevant evidence andoral argument.Following the close of the hearing, a brief was received from Re-spondent which has been duly considered.Upon the entire record in the case,'Imake the following:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent is, and at all times material herein has been, a corporation dulyorganized under and existing byvirtue of the laws ofthe StateofMaryland,havingitsprincipal place of business in Baltimore,Maryland, where it is engaged in theretail laundry and drycleaning business in and aboutthe city ofBaltimore.In thecourse andconduct ofitsbusiness,Respondent,during theyear preceding the filingof the complaint herein, received in excessof $500,000 from thisretail business.Respondent also made purchases of goods and materials from points directly out-side the StateofMarylandin excessof $25,000 duringthe same period.Respond-ent admits and I find that it is, and has been at all times material herein, engagedin commerce within the meaning ofthe Act.If.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The representation proceedingOn February 3, 1964, the Union filed a petition with this Board seeking certifica-tion as collective-bargaining representative of certain employees of Respondent.OnFebruary 25, 1964,2 Respondent and the Union entered into a stipulation for certifi-cation upon consent election to be held April 9 among the employees in the follow-ing agreed-upon appropriate unit: "All production and maintenance employees,including leadmen, leadladies,and plant clerical employees,excluding office clerical1 (a) During the hearing,I sustained an objection to the receipt in evidence of Re-spondent'sExhibits Nos 1 and 2(a), (b), (c), and(d)That ruling Is hereby reversedand said exhibits are received in evidence.They have been fully considered in arriv-ing at the findings and conclusions that follow(b)The General Counsel's unopposed motion, dated March 26,1965,to make 49 correc-tions in the transcript of testimony herein,and a similar unopposed motion of Respondent,dated April 21, 1965, to make 72 such corrections,are both hereby granted.2Unless otherwise indicated.all references to dates herein are to the year 1964. 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDand branch store employees, drivers, driver-salesmen, guards, and supervisors asdefined in the Act."At that election, 68 votes were cast for the Union, 59 were castagainst that organization, and 2 ballots were challenged.On April 16 Respondent filed with the Board's Regional Director for Region 5its timely objections to conduct affecting the results of the aforementioned election,alleging that the Union "by, through, and in conjunction with various agents, repre-sentatives, individuals and groups engaged in (1) a deliberate and sustained cam-paign of inflammatory and intemperate appeals to the racial emotions and prejudicesof employees of [Respondent] thereby creating an atmosphere surrounding the elec-tion which prevented a free and fair expression of employee choice, . . . and (2) asystematic campaign of misrepresentation of both facts and issues intended to mis-lead and confuse employees eligible to vote in the election "In support of those objections, Respondent listed and submitted numerous news-paper clippings and leaflets circulated by the Union, the Maryland Civic InterestGroup, and the Interdenominational Ministerial Alliance, all of them having over-tones emphasizing racial discrimination against Negroes.These items, it was alleged,were made and "intended to confuse and mislead the voters." The Regional Directorconducted an investigation of the foregoing objections and, on July 20, heard Re-spondent's oral argument in support thereof.On September 9, the Regional Director issued his report overruling all of saidobjections, setting forth in detail his reasons therefor, and recommending that theUnion be certified as the bargaining representative of the employees in the afore-mentioned unit.On October 23, Respondent filed with the Board its exceptions tosaid report together with an able and exhaustive brief in support of said exceptions.On January 28, 1965, the Board issued its Decision and Certification of Representa-tives (150 NLRB 1427), finding that the foregoing exceptions "raise no issue whichwould warrant reversal of the Regional Director's findings and recommendations,"and certifying the Union to be the exclusive representative of all the employees inthe unit above described.The Unfair LaborPractice ProceedingThe testimony in the instant proceeding is undisputed that following the fore-going certification of the Union,Clem Regner,International representative of theUnion,called on G. H Dawson,president of Respondent, on January 22, 1965, andasked him to negotiate a contract with the Union.Dawson replied that he "feltthat the decision rendered by the Board had been biased, . . .that he was not pre-pared to negotiate until this matter had been settled by the court.[and that he]had authorized an appeal" to the Court of Appeals for the Fourth Circuit.Re-spondent has adhered to that position ever since.In its brief in the instant proceeding,Respondent has correctly and succinctlysummarized the only undisputed issue for consideration in this unfair labor practiceproceeding,"the validity of the Certification of Representative issued by the Board"noted above.In attacking that certification before me,Respondent offered no newlydiscovered evidence but merely"reiterates the facts,authorities and arguments pre-sented in its Exceptions and Brief in Support of Exceptions" filed with the Boardin the representation proceeding,matters however, which the Board concluded, byitsDecision and Certification,raised "no issue which would warrant reversal of theRegional Director'sfindings and recommendation."In that state of the record,I am required to find and conclude that by refusingthe Union's demand for recognition and negotiation on January 22, 1965, Respond-ent violated Section 8(a)(5) and(1) of the Act,for "it is the policy of the Boardnot to allow a party to relitigate in a complaint proceeding,such as this one, thelegal effect of matters which the party has already litigated and the Board has de-cided in a prior representation proceeding"Producers,Inc.,133NLRB 701;Ken-Lee,Inc.,137 NLRB 1642(citingP,ttsbuigh Plate Glass Company v.N.L.R.B.,313 U S146, 161-162),enfd. 325 F.2d 435 (C.A. 5).3Before considering other issues sought to be raised before me,and because theBoard, by its Decision of January 8,1965 (150 NLRB 1427),contented itself withthemere finding and conclusion that Respondent's exceptions to the Regional Di-rector's report and recommendation raised "no issue which would warrant reversal,"a brief summary of the analytical and exhaustive consideration given by the Re-gional Director to Respondent's objections is appropriate.8It was for that reason, and because it was not contended that it was newly discovered,I rejected Respondent's offer of 25 items of proof concerning matters previously con-sidered inthe representation proceeding. THE ARCHER LAUNDRY COMPANY27As previously indicated,Respondent,in support of its objections,submitted forconsideration to and by the Regional Director numerous clippings,bulletins, andnewspaper items circulated by the Union or its agents or representatives which,Respondent contended,constituted"a deliberate and sustained campaign of in-flammatory and intemperate appeals to racial emotions and prejudices"of Respond-ent's employees.Relying on thecaveatannounced inSewellManufacturing Com-pany, 138 NLRB 66, that the"Board does not intend to tolerate as `electoralpropaganda'appeals and arguments which can have no purpose except to inflamethe racial feelings of voters in the election,"itwas the contention of Respondentthat the clippings,newspaper items, and bulletins referred to above had that pro-scribed intent and effect.In obedience to thecaveatimposed bySewell,the Regional Director in his reportgave thoughtful consideration to the impact of that decision ald, after a discriminat-ing evaluation of all the evidence submitted to him, concluded that the propagandaunder attack did not fall within the ban imposed bySewell.He concluded, as didthe Board,that what was proscribed in that case were "appeals to racial prejudiceon mattersunrelatedto the election issues or to the Union's activities.[suchas] the distribution of photographs showing a Negro man dancing with a whitewoman, and a white man,identified in the photograph as James B. Carey, presidentof the IUE(which [was]not the petitioner in [that] case),dancing with a Negrowoman, to the latter of which was appended a news story headed: `Race MixingIsAn Issue As Vickers Workers Ballot.'These photographs and the news articleswere not germane to any legitimate issue involved in the election and reinforce[the Board's] conclusion that their purpose was to exacerbate racial prejudice and tocreate an emotional atmosphere of hostility to the petitioner."Here, however,theRegional Director, though conceding that the Union's cam-paign "was undeniably based upon racial issues," found that the "literature dis-tributed did not deliberately seek to invoke the hatred of the Negro employees forwhite people."Instead, he found its central theme to be"that colored workerswho belong to unions are far better off than those who don't" and that,throughorganization,Negroes are more apt to achieve economic equality with white em-ployees, a theme which the Board said,inSewell,"is[not] to be condemned[merely] because it may have racial overtones."Nor is there any merit to Respondent's contention,raised for the first time beforeme, that both"the Regional Director and the Board erred in not directing a hearingon Respondent's objections to the election,as requested by Respondent."The firstand short answer to that contention is that the record fails to disclose that such arequest was ever made,either of the Regional Director or the Board4Not evenon July 20, when counsel for Respondent was afforded what he believed to be thefirst opportunity in the history of that Regional Office to present oral argument insupport of objection to conduct affecting an election,was there any suggestion thatRespondent required or be given an opportunity to examine and cross-examinewitnesses,or to present permissible additional testimony.Furthermore,and contrary to Respondent'sargument, due process does not re-quire, under the circumstances existing here,that a formal hearing be held.N.L.R.B.v Air Control Products of St Petersburg,Inc.,335 F 2d 245 (C.A.5);N.L.R.B. v.Clearfield Cheese Co.,Inc.,322 F. 2d 89 (C A 3).The only statutory requirementunder Section 9 (c) (1) of the Act is for a hearingpiiorto the election to determinewhether or not a question concerning representation exists. "Nowhere in the Actis there a specific requirement that the Board conduct post-election hearings onobjection"(N.L.R.B. v.O.K. Van Storage, Inc.,297 F 2d 74, 75(C.A. 5)), "oras herein advanced,to exceptions to a Regional Director's Report on Objections"(J.R. Simplot Company,138 NLRB 172). Section 5(6) of the AdministrativeProcedure Act expressly exempts the certification of employee representatives fromitsformal procedural requirements for a hearing,60 Stat. 239,241, 5 U.S.C.1001, 1004.Nevertheless,Section 102 69(e) of the Board'sRules and Regulations, Series 8,as amended,does provide that the Board "may direct" even a postelection hearingwhere "it appears to the Board" that the exceptions filed to the Regional Director'sreport on objections or challenged ballots "raise substantial and material factualissues "The Board, finding that a hearing may prove fruitful in resolving substan-tial and material factual questions in a given case will,in such case,direct a hearing.4Respondent,in its brief filed with the Board in support of its exceptions,asked forsuch a hearingonlyif the Board "were to disagree with the Regional Director's findingswith respect to the agency question"The Board,however,affirmed the Director's find-ing that the Union was"responsible for all literature disseminated in its behalf." 28DECISIONS OF NATIONAL LABOR RELATIONS BOARDWhere, however, the Board finds otherwise, it is clear that the Board's determinationto withhold a hearing is vulnerable only if it is shown that the Board's action wasarbitrary or capricious.Here, no such claim was made and was certainly notestablished.The cases upon which Respondent relies,N.L.R.B. v. The Lord Baltimore Press,Inc.,300 F. 2d 671 (C.A. 4), andN.L.R.B. v. Poinsett Lumber and ManufacturingCompany, 221F. 2d 121 (C.A. 4), upon whichLord Baltimoreis predicated, are in-apposite.Thus, inPoinsett,the employer's objections filed with the RegionalDirectorraised substantial questions of factas to threats and intimidation by theUnion and was accompanied bya demand for a hearingwith regard thereto, a de-mand which wasrepeatedbefore the Board upon the filing of the employer's excep-tions to the Regional Director's report.Here, however, there was no such demand,and the only substantial issue of fact raised by Respondent's objections and excep-tions-whether the Union was responsible for the distribution of all the materialof which Respondent complains-was decided by the Regional Director and theBoard in favor of Respondent.The only legal issue-whether that material ranafoul of the rule announced inSewell-wasably presented by counsel to theRegional Director both by brief and oral argument, and repeated more exhaustivelyby Respondent's brief to the Board.It is now more than 15 months after the Union was, in the opinion of the Board,validly elected as the collective-bargaining representative of Respondent's employees.To now further delay its recognition by Respondent, thereby denying Respondent'semployees their guaranteed right to bargain collectively, in order to grant Respond-ent a hearing wherein it is not claimed to have any newly discovered or previouslyunavailable evidence, would, indeed, make a mockery of the Board's processes.IV.THE REMEDYHaving found that Respondent engaged in certain unfair labor practises I recom-mend that it cease and desist therefrom and that it take the affirmative action pro-vided in the Recommended Order below which I find to be necessary to remedy andto remove the effects of the unfair labor practices and to effectuate the policies ofthe Act.Upon the basis of the foregoing findings of fact, and upon the entire record inthe case, I make the followingCONCLUSIONS OF LAW1.Respondent The Archer Laundry Companyisanemployer engaged in com-merce withinthe meaningof Section 2(6) and (7) of the Act.2.AFL-CIO Laundry & Dry Cleaning International Union is a labororganiza-tion within the meaning of Section 2(5) of the Act.3.The followingunitof the Respondent's employees is appropriate for the pur-poses of collective bargaining within the meaning of Section 9(b) of the Act:All production and maintenance employees employed by Respondent,includingleadmen, leadladies, and plant clerical employees, excluding all office clerical andbranch store employees, drivers, driver-salesmen, guards, and supervisors as definedin the Act.4.At all times since April 9, 1964, AFL-CIO Laundry & Dry Cleaning Inter-national Union has been, and continues to be, the exclusive bargaining representativeof all the employees in the aforementioned unit for the purposes of collective bar-gaining within the meaning of Section 9(a) of the Act.5.By refusing, on and after January 22, 1965, to bargain collectively with theAFL-CIO Laundry & Dry Cleaning International Union as the exclusive representa-tive of its employees in the aforesaid unit, Respondent has engagedin and is engag-ing in unfair labor practices within the meaning of Section 8(a)(5) and (1) ofthe Act.6.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the foregoing findings of fact and conclusions of law, and the entire record,and pursuant to Section 10(c) of the National Labor Relations Act, as amended,Ihereby recommend that the Respondent, The Archer Laundry Company, itsofficers, agents, successors, and assigns, shall: THE ARCHER LAUNDRY COMPANY291.Cease and desist from refusing to bargain collectively with AFL-CIO Laundry& Dry Cleaning International Union as the duly certified exclusive representative of-its employees in the following appropriate unit:All production and maintenance employees employed by Respondent,includingleadmen,leadladies,and plant clerical employees,excluding office clerical and branchstore employees,drivers,driver-salesmen, guards,and supervisors as defined in,the Act.2.Take the following affirmative action which is necessary to effectuate thepolicies of the Act:(a)Upon request,bargain collectively with AFL-CIO Laundry & Dry CleaningInternationalUnion as the representative of its employees in the above-describedappropriate unit and, if an understanding is reached,embody such understandingin a signed agreement.(b) Post at its offices and plant in Baltimore, Maryland, the attached noticemarked "Appendix" 5Copies of said notice to be furnished by the Regional Directorfor Region 5, shall, after being signed by Respondent's representative,be posted byRespondent immediately upon receipt thereof, and be maintained by it for 60 con-secutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted.Reasonable steps shall be taken by the Respond-ent to insure that said notices are not altered,defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 5, in writing, within 20 days fromthe date of receipt of this Decision,what steps Respondent has taken to complyherewith.66If this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words"theRecommended Order of a Trial Examiner" inthe notice.If the Board'sOrder is enforced by a decree of a United States of Appeals,the notice will be further amended by the substitution of the words "a Decree of theUnited States Court of Appeals,Enforcing an Order" for the words"a Decision andOrder "6If this Recommended Order Is adopted by the Board,this provision shall be modifiedto read: "Notify the Regional Director for Region 5, in writing,within 10 days from thedate of this Order, what steps the Respondent has taken to comply herewith."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National Labor Rela-tionsAct,as amended,we hereby notify our employees that:WE WILL bargain collectively,upon request, with AFL-CIO Laundry & DryCleaning International Union, as the exclusive bargaining representative of allour employees in the appropriate unit described below with respect to rates ofpay, wages,hours of employment,and other terms and conditions of employ-ment, and, if an agreement is reached,embody such agreement in a signedcontract.The appropriate unit is.All production and maintenance employees employed by us, includingleadmen, leadladies, and plant clerical employees,excluding office clericaland branch store employees,drivers, driver-salesmen, guards, and super-visors as defined in the Act.THE ARCHER LAUNDRY COMPANY,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this notice or compliance with its pro-visions,theymay communicate directly with the Board'sRegional Office, SixthFloor, 707 North Calvert Street, Baltimore, Maryland, Telephone No. 752-8460,Extension 2100.